 FIXTURES MFG. CORP. 565Fixtures Manufacturing Corporation and Interna-tional Brotherhood of Teamsters, Local Union No. 41, AFLŒCIO. Cases 17ŒCAŒ19174 and 17ŒCAŒ19366 September 29, 2000 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN AND HURTGEN  On January 16, 1998, Administrative Law Judge Mary Miller Cracraft issued the attached decision.  The Re-spondent filed exceptions and a supporting brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and brief and has decided to affirm the judge™s rulings, findings, and conclusions and to adopt the recommended Order as modified and set forth in full below. 1.  We agree with the judge, for the reasons she states, that the Respondent violated the Act by interrogating employees about their union activities;1 by threatening employees with discipline and/or discharge because of their union activities; by discriminatorily banning union solicitation and the distribution of union materials during working time;2 by discriminatorily prohibiting the post-ing of union materials on the employee bulletin board;3 by requesting employees to report to the Respondent employees who harassed them when soliciting them on behalf of the Union;4 by discriminatorily issuing a writ-ten warning for insubordination to George Hulse;5 and by discriminatorily discharging Penny Sheridan. 2.  We agree with the judge that acting plant manager, Thomas McCann™s statements to employee Robert Sheall and to a group of supervisors, overheard by employee Dennis Evans, constituted unlawful threats of discipline or discharge.  Contrary to Member Hurtgen, we adopt both of the judge™s findings of unlawful threats.                                                                                                                      1 In view of our finding that Acting Plant Manager Thomas McCann unlawfully interrogated employee Robert Sheall, we need not pass on the allegation that Supervisor Mike Parker also unlawfully interrogated Sheall.  The finding of such an additional violation would be cumula-tive and would not affect the remedy. 2 In so doing, we rely on the testimony cited by the judge that employees regularly engaged in solicitation during working time for a wide variety of products and services. 3 The fact that prounion and antiunion materials were banned does not warrant a contrary result.  The important fact is that Sec. 7 material (pro and con) was banned, and other material was permitted.  See Vons Grocery, 320 NLRB 53, 55 (1995). 4 The vice of Respondent™s conduct is that ﬁharassmentﬂ is an am-biguous term.  Thus, for example, employees might reasonably think that they are being asked to report on such protected activities as re-peated efforts by the Union to persuade them to sign cards. See, e.g., Liberty House Nursing Homes, 245 NLRB 1194, 1197 (1979). 5 The judge inadvertently omitted her finding concerning Hulse from the cease-and-desist portion of her recommended Order and from the notice.  We correct her omission here. The test of whether a statement would reasonably tend to coerce employees in the exercise of their protected concerted activity is an objective one, requiring an as-sessment of all the circumstances in which the statement was made.6  The speaker™s intent is not a relevant factor.7  Here, McCann™s statement to Sheall was that if he passed out union literature on company time, McCann would ﬁhave to deal with it.ﬂ  The statement was made in the context of an unlawful interrogation of Sheall™s union sympathies and in the course of announcing a rule that discriminatorily prohibited only union solicitation and distribution during working time.  Under these circum-stances, McCann™s remark would reasonably be con-strued by Sheall to be a threat to discipline him for pass-ing out union literature. As the judge stated, McCann™s overheard remark to four supervisors that, in order to deal with the Union, ﬁthey need to verbally kill the chicken and weed out the bad seedﬂ was somewhat nonsensical.  Nevertheless, unlike our dissenting colleague, we agree with the judge that that remark was also unlawful.  Having been made in the context of other unfair labor practices, the state-ment ﬁweed out the bad seedﬂ would reasonably be viewed as a threat to discipline or discharge employees who supported the Union.8 Accordingly, unlike our dissenting colleague, we agree with the judge that all of McCann™s statements in issue constituted threats to discipline or discharge employees for engaging in union activities in violation of Section 8(a)(1) of the Act. 3.  However, we do not agree with the judge in certain other respects.  We find that the Respondent lawfully disciplined employees Robert Sheall and Harold Hoff under the Respondent™s policy against harassment.9  5). 6 Electrical Workers IBEW Local 6 (San Francisco Electrical Contractors), 318 NLRB 109 (1997 Frontier Hotel & Casino, 323 NLRB 815, 816 (1997). 8 It is irrelevant that the complaint did not specifically allege this statement to be unlawful.  ﬁIt is well settled that the Board may find and remedy a violation even in the absence of a specific allegation in the complaint if the issue is closely connected to the subject matter of the complaint and has been fully litigated.ﬂ Pergament United Sales, 296 NLRB 333, 334 (1989), enfd. 920 F.2d 130 (2d Cir. 1990).  Here, the complaint alleges other violations of Sec. 8(a)(1) occurring during the Union™s organizational campaign, including threatening employees with discharge, and the issue was fully litigated.  Thus, both parts of the Pergament test are satisfied, and there is no procedural bar to finding and remedying this violation of the Act. 9 As indicated in his separate opinion, Member Hurtgen joins Chairman Truesdale in reversing the judge on this issue. Member Liebman dissents for the reasons set forth in fn. 14, infra. 332 NLRB No. 55  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 566The Respondent issued written warnings for sexual 
harassment to Robert Sheall and Harold Hoff.  The judge 
found that, in both instances, the Respondent violated 
Section 8(a)(3) and (1) of the Act.  The Respondent con-
cedes that the General Counsel made a convincing show-
ing under 
Wright Line
10 that antiunion considerations 
were a motivating factor in the written warnings.  How-
ever, the Respondent excepts 
to the judge™s finding that 
the Respondent submitted insufficient evidence to rebut 
the General Counsel™s case.  The Respondent contends 

that both Sheall and Hoff violated the Respondent™s pol-
icy against harassment, which policy prohibits foul lan-
guage.
11  We agree. 
We note initially that the General Counsel does not 
contend that the Respondent™s policy itself is unlawful or 

that the Respondent promulgated it for unlawful reasons.  
We also note that benefits administrator, Patricia Lackey, 
testified that several women complained to her about 

Sheall™s ﬁtalking obscenely,
ﬂ and that his ﬁgruff ap-
proach to peopleﬂ was ﬁintimidating and scaring the 
women.ﬂ  In particular, they were offended by his calling 
employees ﬁmother fucking chicken shitsﬂ and various 
members of management ﬁchicken shitﬂ and ﬁmother 
fucking chicken shit.ﬂ  Lackey also testified that several 

women complained to her about Hoff™s ﬁfoul language.ﬂ  
They told her Hoff was ﬁobscen
e,ﬂ that they did not like 
to hear what he was saying, 
that they were ﬁoffended,ﬂ 
and that ﬁthey felt threatened by him.ﬂ  They told Lackey 

that they heard Hoff saying 
ﬁ[Y]ou can see who™s got the 
fucking ballsŠthey wear the [Union] pins.ﬂ  Lackey was 
not discredited on this point.  The words of Sheall and 
Hoff clearly violated the ﬁfoul languageﬂ provision of the 
Respondent™s policy against harassment.
12  Moreover, 
Lackey merely reacted to 
the employee complaints by 
issuing the written warnings to Sheall and Hoff pursuant 

to the policy.  We believe that the complaints received by 
the Respondent warranted action, and we find that it 
would have acted in these instances even in the absence 
                                                          
                                                           
10 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. 
denied 455 U.S. 989 (1982). 
11 The policy states: ﬁfoul language . . . may be considered offensive 
to another employee and should therefore not occur.ﬂ  The Respondent 
gave a copy of the policy to Sheall at the time the Respondent disci-
plined Sheall.  The Respondent did not give a copy to Hoff but he was 
disciplined on the same day as Sheall. 
12 We recognize that the record shows that the Respondent generally 
tolerated profanity and swearing during working hours on the shop 

floor.  However, there is no showing that employees complained to 
management about language
 similar to that used here, and no showing 
that any such complaints were ignored. 
of Sheall and Hoff™s union activities.
13  Accordingly, we 
shall dismiss these two complaint allegations.
14 ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified and set forth in full below and orders that the 
Respondent, Fixtures Manufacturing Corporation, Kan-
 13 See Simmons Industries, 
321 NLRB 228, 241 (1996); 
Boyertown Packaging Corp.
, 303 NLRB 441, 449 (1991). 
14 Member Liebman dissents from her colleagues™ reversal of the 
judge™s conclusion that the Respondent
 violated Sec. 8(a)(3) and (1) of 
the Act by issuing the written warnings to Sheall and Hoff.  Member 
Liebman observes that her colleagues do not disturb the judge™s finding 
that the General Counsel established that the Respondent™s animus 
against the employees™ union activities was a motivating factor in the 
decision to discipline them.  Unlike her colleagues, Member Liebman 
agrees with the judge™s further finding that the Respondent failed to 
show that it would have issued warnings to the two employees in the 
absence of their union activities.  As emphasized in the judge™s decision, the Respondent™s own policy 
and past practice with respect to sexual harassment complaints was to 
conduct a thorough investigation, 
which included giving the alleged 
harasser notice of the exact nature of the accusations against him and an 
opportunity to respond.  In the cases of Sheall and Hoff, however, the 
Respondent failed to speak to them during the investigation phase and, 
even when it issued the warnings, it still failed to advise them of the 
exact nature of the complaints agai
nst them.  In this connection, the 
majority concedes, as it must, that the Respondent never interviewed 

Sheall.  Although the majority claims that the Respondent ﬁdid inter-
viewﬂ Hoff, the judge specifically found that at this so-called ﬁinter-
viewﬂ the ﬁRespondent did not tell hi
m specifically what he had done 
which constituted sexual harassment.ﬂ  Furthermore, certain of the 
alleged conduct in issue cannot reasona
bly be considered to be ﬁsexual 
harassment,ﬂ such as Sheall™s statement that management cannot be 
trusted and his alleged staring at 
an employee after giving her an au-
thorization card to sign.  
In sum, Member Liebman conclude
s that the Respondent was not in-
terested in investigating the merits 
of the sexual harassment complaints, 
but, rather, seized on them as a conv
enient pretext to justify disciplin-
ing two union adherents. 
Chairman Truesdale and Member Hurtgen disagree with their dis-
senting colleague™s assertion that certain conduct at issue cannot rea-
sonably be considered to be ﬁsexual harassment.ﬂ  They note that issues 
concerning whether conduct constitutes ﬁsexual harassmentﬂ are often 
difficult and subtle, and are depende
nt on surrounding circumstances.  
In addition, the issue here is not whether the conduct was in fact sexual 
harassment, but rather whether Resp
ondent was sufficiently concerned 
that it might be, so that Responde
nt took the action that it did.  
In addition, they note that Respondent™s policy, as testified to and as 
unrebutted, was to take prompt re
medial action whenever an employee 
complained about perceived sexual ha
rassment by another employee.  
The fact that Respondent may not 
have interviewed alleged harasser 
Sheall is consistent with this policy.  Nor can it be said that any failure 
to interview Sheall was discriminatory
.  In this regard, we note that 
Respondent 
did interview union advocate Hoff (the other alleged ha-
rasser). The Respondent informed Hoff, upon giving him a warning, 
that two women had charged him with sexual harassment, including the 
use of vulgar language.  Hoff responded that ﬁthis is a lie. I did not 
harass no one.ﬂ  Thus, Hoff had the opportunity, and used it, to deny 
any wrongdoing. 
 FIXTURES MFG. CORP. 567sas City, Missouri, its office
rs, agents, successors, and 
assigns shall  
1.  Cease and desist from 
(a) Interrogating its employees about their union ac-
tivities and sympathies and the union activities and sym-
pathies of other employees. 
(b) Threatening its employees with discipline and/or 
discharge because of their union activities and sympa-

thies. 
(c) Announcing a rule that discriminatorily prohibits 
union solicitation and the distribution of union materials 
during working time. 
(d) Announcing a rule that discriminatorily prohibits 
the posting of union materials and union literature on the 
employee bulletin board at the facility. 
(e) Requesting employees to inform Respondent if 
they had been subjected to 
abusive treatment by their fellow employees who solicit them to sign union authori-
zation cards, and invite and encourage employees to 
identify union employees. 
(f) Issuing written warnings for insubordination to em-
ployees or otherwise discriminating against any em-
ployee for supporting the Union. 
(g) Discharging or otherwise discriminating against 
any employee for supporting International Brotherhood 

of Teamsters, Local Union No. 41, AFLŒCIO, or any 
other union. 
(h) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer 
Penny Sheridan full reinstatement to her former job or, if 
that job no longer exists, to a substantially equivalent 
position, without prejudice to her seniority or any other 
rights or privileges previously enjoyed. 
(b) Make Penny Sheridan whole for any loss of earn-
ings and other benefits suffered as a result of the dis-
crimination against her in the manner set forth in the 
remedy section of the decision. 
(c) Within 14 days from the date of this Order, remove 
from its files any reference to the unlawful discharge of 
Penny Sheridan and the unlawful written warning of 
George Hulse, and notify Sheridan and Hulse in writing 
that this has been done and that the discharge and written 
warnings will not be used against them in any way. 
(d) Preserve and, within 14 days of a request, make 
available to the Board or its
 agents for examination and 
copying, all payroll records, 
social security payment re-
cords, timecards, personnel r
ecords and reports, and all 
other records necessary to an
alyze the amount of back-
pay due under the terms of this Order. 
(e) Within 14 days after service by the Region post at 
its facilities in Kansas City, Missouri, copies of the at-
tached notice marked ﬁAppendix.ﬂ
15  Copies of the no-
tice, on forms provided by the Regional Director for Re-

gion 17, after being signed by the Respondent™s author-
ized representative, shall be posted by the Respondent 
immediately on receipt and maintained for 60 consecu-
tive days in conspicuous 
places including all places 
where notices to employees 
are customarily posted.  
Reasonable steps shall be taken by the Respondent to 
ensure that the notices are not altered, defaced, or cov-
ered by any other material.  
In the event that, during the 
pendency of these proceedings, the Respondent has gone 
out of business or closed the facility involved in these 
proceedings, the Respondent 
shall duplicate and mail, at 
its own expense, a copy of the notice to all current em-
ployees and former employees employed by the Respon-
dent at any time since April 18, 1997. 
(f) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
 MEMBER HURTGEN, dissenting in part. 
I do not agree with my colleagues™ adoption of the 
judge™s finding that a certain
 statement, noted below, 
made by Acting Plant Manager Thomas McCann consti-
tuted an unlawful threat.
1  McCann was overheard by 
employee Dennis Evan telling a group of four supervi-

sors that, in order to deal with the Union, ﬁthey needed to 
verbally kill the chicken and weed out the bad seed.ﬂ 
McCann™s language is vague. McCann™s statement that 
ﬁthey needed to verbally kill the chicken and weed out 
the bad seed,ﬂ is not readily decipherable.  Indeed, the 
General Counsel did not allege this statement of 
McCann™s as a violation in the complaint.
2  The judge con-
ceded that McCann™s words were ﬁsomewhat nonsensi-
cal.ﬂ  I find that McCann™s words could not reasonably 
be understood as a statement that the Respondent would 
                                                          
 15 If this Order is enforced by a j
udgment of a United States Court of 
Appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
1 I join Chairman Truesdale in finding that the Respondent lawfully 
disciplined employees Robert Sheall and Harold Hoff.  In all other 
respects, I agree with both of my colleagues. 
2 Contrary to the majority argument, I am not suggesting that there is 
a procedural bar to the finding of a vi
olation.  I am simply noting, as a 
matter relating to the merits, the fact
 that even the General Counsel did 
not interpret this ambiguous statement to be unlawful. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 568discipline employees for engaging in protected activity.  
If the statement was nonsensical to the judge (a reason-
able person), it is difficult to understand how another 
reasonable person (e.g., an employee) would read into 
the statement the message that
 employees would be fired 
for union activities. 
APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT question you about your union activi-
ties and sympathies and the union activities and sympa-

thies of other employees. 
WE WILL NOT threaten you with discipline and/or 
discharge because of your union activities or sympathies. 
WE WILL NOT announce a rule that discriminatorily 
prohibits union solicitation and the distribution of union 
materials during working time. 
WE WILL NOT announce a rule that discriminatorily 
prohibits the posting of union materials and union litera-
ture on the employee bulletin board at our facilities. 
WE WILL NOT request that you inform us if you have 
been subjected to abusive tr
eatment by other employees 
when they solicit you to sign union authorization cards, 
and invite and encourage you to identify union employ-
ees. WE WILL NOT issue written warnings for insubordi-
nation to employees or otherwise discriminate against 
any employee for supporting the Union. 
WE WILL NOT discharge or otherwise discriminate 
against any employee for supporting International Broth-

erhood of Teamsters, Local Union No. 41, AFLŒCIO, or 
any other union. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, within 14 days from the date of the 
Board™s Order, offer Penny Sh
eridan full reinstatement to 
her former job or, if that job no longer exists, to a sub-
stantially equivalent position, without prejudice to her 
seniority or any other rights or privileges previously en-
joyed. 
WE WILL make Penny Sheridan whole for any loss of 
earnings and other benefits resulting from her discharge, 

less any net interim earnings, plus interest. 
WE WILL, within 14 days from the date of the 
Board™s Order, remove from our files any reference to 

the unlawful discharge of Penny Sheridan and rescind 
and remove from our files any references to the unlawful 
written discipline issued to George Hulse and, WE 
WILL, within 3 days thereaft
er, notify each of them in 
writing that this has been done and that the written disci-

pline and the discharge will not be used against them in 
any way.  
FIXTURES MANUFACTURING 

CORPORATION 
Naomi L. Stuart, Esq., for the General Counsel.
 Mark G. Flaherty, Esq., Tim Davis, Esq., 
and Debra Campbell, Esq, (Sonnenschein, Nath & Rosenthal)
 (G. David Porter, 
Esq. on the brief) 
and Gary Jones
, Director of Human Re-sources, of Kansas City, Missouri, for the Respondent
. Victor J. Terranella,
 of Kansas City, Missouri, for the Charging 
Party. 
DECISION STATEMENT OF THE CASE 
MARY MILLER CRACRAFT, Administrative Law Judge. 
The General Counsel alleges that Fixtures Manufacturing Cor-
poration (Respondent) violated Section 8(a)(1) of the Act by 
soliciting employee grievances 
and promising to improve terms 
and conditions of employment if employees refrained from 
activity on behalf of Internatio
nal Brotherhood of Teamsters, 
Local Union No. 41, AFLŒCIO (the Union); interrogating em-
ployees about union activities; 
threatening employees with 
discharge because of union activities; disciminatorily promul-

gating a no solicitation, no distribution rule regarding union 
literature; disciminatorily refusing to allow union literature on 
the employee bulletin board; a
nd requesting that employees 
inform Respondent regarding uni
on activities of other employ-
ees. The General Counsel further 
alleges violation of Section 
8(a)(1) and (3) of the Act by disciplining and discharging em-

ployees because of their union or protected, concerted activi-
ties. This case was tried in Overland Park, Kansas, on October 
29 and 30, and November 3, 1997.
1 All parties were afforded full opportunity to appear, to intro-
duce relevant evidence, to examine and cross-examine wit-
nesses, and to argue the merits 
of their respective positions. On 
the entire record, including my observation of the demeanor of 
the witnesses,
2 and after considering the briefs filed by counsel 
                                                          
 1 All dates are in 1997 unless otherwise indicated. 
2 Credibility resolutions have been 
made based upon a review of the 
entire record and all exhibits in th
is proceeding. Witness demeanor and 
inherent probability of the testimony 
have been utilized to assess credi-
 FIXTURES MFG. CORP. 569for the General Counsel and for Respondent, I make the follow-
ing FINDINGS OF FACT 
I. THE PLEADINGS 
The charge in Case 17ŒCAŒ19174 was filed by the Union on 
May 6, and amended on June 20. The charge in Case 17ŒCAŒ
19366 was filed by the Union on September 16. Consolidated 
complaint issued October 9 a
nd was amended October 23. The 
charge in Case 17ŒCAŒ19174 was amended for a second time 
on the first day of hearing. Pursuant to this second amended 
charge, counsel for the Genera
l Counsel moved to amend the 
consolidated complaint by adding two additional allegations of 
violation of 8(a)(1) discipline of employees based upon their 
protected, concerted activity wh
ich predated any union activity. 
I stated that I would defer ruling on the motion until the close 
of the General Counsel™s case. However, through inadvertence, 
I did not rule on the motion at that time. This issue will be dis-
cussed infra. 
II. JURISDICTION Respondent, a Missouri corporation, with various places of 
business in Kansas City, Missour
i, is engaged in manufacturing 
and distributing office furniture. During the 12-month period 

ending December 31, 1996, Respondent sold and shipped 

goods valued in excess of $50,000 
directly to points outside the 
State of Missouri and purchased and received directly from 

points outside the State of Miss
ouri, goods valued in excess of 
$50,000. Respondent admits and I 
find that it is an employer 
engaged in commerce within the meaning of Section 2(2), (6), 
and (7) of the Act. 
III. LABOR ORGANIZATION STATUS 
Respondent admits, and I find, that International Brother-
hood of Teamsters, Local Union No. 41, AFLŒCIO is a labor 
organization within the meaning of Section 2(5) of the Act. 
IV. ALLEGED UNFAIR LABOR PRACTICES 
Jami, Inc. purchased Respondent in January 1996. At the 
time of hearing, approximately 
75 full-time employees worked 
in two production plants. Additional employees of Century 
were assigned to production acti
vities as temporary employees. 
There is no dispute that the transition from Fixtures to Jami 

produced some employee disc
ontent and apprehension.  
Due to employee dissatisfaction and prior to the advent of 
any union activity, Thomas McCann,
 Jami™s vice president of 
operations,3 began meeting in early March with small groups of 
employees to discuss problems they were experiencing due to 
Jami™s purchase of Respondent or for other reasons. McCann 
held about 12 to 14 meetings
 prior to late April.  
Employees Peggy and Harold Hoff met with the Union on 
April 1 to discuss the possibility of unionization. Thereafter the 
Union began an organizationa
l campaign targeting Respon-
                                                                                            
                                                           
bility. Testimony contrary to my fi
ndings has been discredited on some 
occasions because it was in conflict with credited testimony or docu-
ments or because it was inherently 
incredible and unworthy of belief. 
3 At about this same time, McCann assumed the duties of acting 
plant manager for Fixtures. 
dent™s production employees. Au
thorization cards and handbills 
were distributed by union representatives beginning April 10.  
A. Alleged Interrogation, Threat
 of Discipline, and Discrimina-
tory Prohibition of Solicitation and Distribution of Union  
materials 
Robert Sheall signed an authorization card on April 16. 
Shortly thereafter, Sheall™s supervisor, Mike Parker, called 
Sheall to a meeting with McCann. McCann told Sheall he un-
derstood that Sheall was passing out union literature on com-pany time. Sheall stated he was distributing union literature on 
breaks, lunch time, and off time but denied passing out union 
literature on company time. McCann asked why Sheall was 
interested in the Union. Sheal
l responded that Jami had not 
produced results in the 15 months since its acquisition of Fix-

tures and he wanted to listen to someone with something to 
offer. McCann concluded the mee
ting by stating that if Sheall 
passed out union literature on company time, McCann would 
have to deal with it.
4  McCann™s question to Sheall re
garding why he was inter-
ested in the Union is alleged as unlawful interrogation. Interro-
gation is not, by itself, a per se
 violation of Section 8(a)(1). 
Interrogation is coercive if, under all the circumstances, it rea-
sonably tends to interfere with, re
strain, or coerce employees in 
the exercise of their Section 7 rights. 
Emery Worldwide, 
309 NLRB 185, 187 (1993). Under the to
tality of the circumstances, 
I find this interrogation violative.
 Prior to this conversation, Sheall had been observed by members of management posting 
union literature on the bulletin board. However, he had not yet 
become an open union advocate. Ne
vertheless, he was called to 
a meeting with his immediate s
upervisor, Parker, and McCann, 
Jami™s vice president of operation
s, and accused of distributing 
literature on company time and warned that this was not al-
lowed. He was then asked why he
 was interested in the Union. 
Under these circumstances, I find
 the questioning unlawful.  
Moreover, McCann™s limitations on solicitation and distribu-
tion during working time were applicable only to union solicita-

tions and distributions. The evid
ence clearly indicates that 
 4 Respondent relies on the testimony of McCann claiming that if 
McCann is credited, there is no viola
tion. McCann testified that he had 
received reports that Sheall was wandering away from his work station 
to solicit and distribute union literature. McCann testified that he told 
Sheall that he was not authorized to
 leave his work station during nor-
mal working hours for union business. McCann stated that he did not 
discipline Sheall. McCann did not specifically deny questioning Sheall 

about the Union nor did he deny telling Sheall he would have to deal 
with Sheall if he passed out union literature on company time. Because 
both Sheall and McCann agree that McCann told Sheall he was not 

authorized to pass out union literature on company time and because 
McCann did not specifically deny asking Sheall about his interest in the 
Union and telling Sheall he might have 
to deal with Sheall in the future, I do not believe there is a credibilit
y conflict to be resolved. Accord-
ingly, I find that McCann questione
d Sheall about why he supported the 
Union as well as warned him that fu
ture actions would be dealt with. 
Moreover, to the extent there is a cr
edibility conflict, I find that Sheall™s 
rendition of the conversation was more inherently believable. In this 

respect, I note further that Parker, Sh
eall™s supervisor, was also present 
during the conversation and did not te
stify. From Respondent™s failure 
to present Parker, I draw an inferen
ce that his testimony would not have 
been favorable to Respondent. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 570many other solicitations and di
stributions were knowingly al-
lowed by Respondent during working time.
5 Accordingly, this 
rule discriminatorily prohibits
 only union solicitation and dis-
tribution during working time and is violative of the Act. See, 
e.g., 
Industrial Wire Products, 
317 NLRB 190 (1995) (prohibi-
tion on talking about union during work time while allowing 
talk about other subjects consti
tutes disparate treatment and 
interferes with Section 7 rights)
. Finally, McCann™s cautionary 

to Sheall that he would have to deal with passing out union 
literature on company time in the future constitutes a threat of 
discipline or discharge because of Sheall™s union activities. See, 
e.g., 
 Williamhouse of California, 
317 NLRB 699, 714 (1995) 
(telling employee he would be fi
red for talking about the union 
on worktime while allowing disc
ussions about baseball consti-
tutes unlawful threat). 
B. Alleged Solicitation of Grie
vances and Promis
e to Improve 
Conditions if Employees Refrain from Union Activities 
McCann held meetings with employees to discuss their prob-
lems beginning in early Marc
h and continuing through late 
April, after Respondent attain
ed knowledge of union activity. 
On April 18, Joan Hill, vice pr
esident of human resources for 
Jami, spoke to employees statin
g that Respondent did not want 
a union.
6 She noted that McCann had met with employees to 
discuss transitional issues and commended employees for their 
honesty and directness in particip
ating in those meetings. Hill 
concluded, 
 You have clearly let us know that
 there are problems here that 
we need to work on and we will be working on those prob-

lems and you will be hearing from us about those problems in 
the immediate future. In the interim, we™re asking you to not 
sign these cards until we have a chance to work on some of 
the problems that you have brought to our attention. 
 Although Respondent began its seri
es of meetings with em-ployees prior to the advent of union activity, after attaining 

knowledge of union activity, Mc
Cann continued soliciting em-
ployee grievances at further m
eetings and announced remedies 
for some problems.7 Hill told employees they would hear from 
Respondent about the problems in the immediate future and 

asked that employees refrain from membership or support for 
                                                          
                                                           
5 For instance, employees testified without contradiction that there 
was no rule that prohibited talking while working and that employees 
commonly conversed with each other with full knowledge of their 
supervisors during working time. Em
ployees also testified without 
contradiction that solicitations for 
Avon products, Girl Scout cookies, 
and school candy were made on th
e shop floor during working time 
with supervisory knowledge and distribution of Avon products, cook-

ies, and school candy was permitte
d on the shop floor during working 
time. For instance, Shea
ll testified he had bought Girl Scout cookies 
and tickets to a poker game from Parker during working time. Sheall 

had also seen the Avon book routinely 
kept on Parker™s desk. Employee 
Palmer sold home interior goods and flowers during worktime on the 

shop floor. She solicited Parker on occasion to buy these products. 
6 I credit Hill™s testimony that she re
ad from a prepared text. This is 
also consistent with the testimony of General Counsel™s witnesses. 
7 McCann™s ﬁpost-knowledgeﬂ meetings
 are not alleged as unlawful 
solicitations. The complaint alleges only Hill™s comments on April 18 
as violative. the Union until Respondent completed work on the problems. It 
is clear that Hill did not solic
it grievances during the meeting. 
Moreover, she did not specifically promise that any particular 
matter would be improved. Generalized expressions requesting 
a second chance or asking for more time are permissible cam-
paign propaganda. See 
Noah™s New York Bagels, 
324 NLRB 
266 (1997) (in context of unlawful solicitation of grievances, 
request to give employer, ﬁa second chance to show what we 
can doﬂ not violative); 
National Micronetics, 
277 NLRB 993 
(1985). C. Alleged Interrogation 
On Saturday, April 26, an in-house organizing committee 
was formed at the first union meeting for Fixtures employees. 

George Hulse, Harold Hoff, and Robert Sheall were initial 
members of the in-house organizing committee. The Union 
faxed a letter to Respondent on 
that date identifying the mem-
bers of the committee. On M
onday, April 28, Parker asked 
Sheall how many people attended the union meeting. Sheall 
refused to say. This constitutes unlawful interrogation. Al-
though by this time Sheall had been identified as an open union 
supporter, this question does not relate to his support for the 
Union. Rather, it was an attempt to determine how much inter-
est the initial meeting had drawn. Accordingly, the question is 
unlawful. D. Alleged Threat of Di
scipline or Discharge 
On May 1, employee Dennis 
Evans overheard McCann tell 
Supervisors Hays, Parker, Kirby, a
nd Altis that in order to deal 
with the Union, Respondent needed, ﬁto verbally kill the 

chicken and weed out the bad seed.ﬂ McCann could recall no 
such meeting and specifically denied making such a statement 
explaining that such an analogy w
ould be totally foreign to him. 
I credit Evans.
8 Although the statement is somewhat nonsensi-
cal, I believe that Evans truthfully testified to what he heard. I 
find that the statement tends to interfere with employee exercise 
of Section 7 rights in that it constitutes a threat of discipline or 
discharge of employees because 
of their union activities.  
Later that day, eight employees
 joined union representatives 
in handbilling. Employee Penny Sheridan overheard Plant 
Manager Jeff Altis state that if the handbillers came on com-
pany property, ﬁthey™re dead meat.ﬂ
9 Handbilling occurred on 
May 9, June 12 and 18, and Ju
ly 7 and 14. Among employees 
who participated in handbilling were Harold and Peggy Hoff, 
Robert Sheall, Penny and Bill Sheridan,
10 and George and 
Debra Hulse. No petition for repr
esentation had been filed as of 
the date of the hearing. 
 8 Both Evans and McCann were st
raight forward, believable wit-
nesses. My credibility finding is base
d on the inherent probability that an employee, upon hearing such a statement, would remember it accu-
rately as well as the probability th
at McCann, who had no reason to 
know an employee was in the area, would not recall precisely what he 
might have said in what he t
hought was a confidential meeting. 
9 This statement is not alleged as a violation of the Act. However, it 
is relied upon to show animus toward the Union. I find that the state-
ment does, indeed, indicate animus toward the Union. 
10 Bill Sheridan worked as a te
mporary employee for Century as-
signed to Respondent. He was not currently employed at the time of the 

handbilling.  FIXTURES MFG. CORP. 571E. Alleged Discriminatory Refusal to Allow Union Literature 
on Employee Bulletin Board 
An employee bulletin board lo
cated near the timeclock was 
available for posting, ﬁanything fr
om death notices to autos for 
sale, furniture, dog give-aways, 
appliances,ﬂ without requesting 
permission. It is undisputed that
 union literature (pro and con) was routinely removed from the employee bulletin board by 
management although employees generall
y removed notices 
which they posted as they became obsolete.  
George Hulse, an in-house organizer and open union advo-
cate, attempted to post union liter
ature on a daily basis. Specifi-cally, he posted numerous copies 
of a red pamphlet which out-
lined employee rights pursuant to Section 7. Each time a copy 
was removed, Hulse posted another copy. On April 29, Hulse 
posted a pamphlet during his 1:45 p.m. afternoon break. As-
sembly Manager Mike Parker 
removed the pamphlet while Hulse was standing nearby. Hulse asked Parker why he had 
removed the pamphlet. Parker stated that he had been told to 
remove it by Trish Lackey, human resource director. Another 
employee, Donovan Willis, overhear
d this conversation. Willis 
agreed with Hulse that Hulse did not yell or scream during the 

conversation. Hulse and Parker met a few minutes later in Lackey™s office. 
Hulse noticed a stack of union pamphlets on Lackey™s desk and 
asked why Lackey was taking down the union pamphlets. Al-
though Lackey stated that she wanted to read the material, in 
light of the stack of pamphlets, Hulse asked if he didn™t have a 
right to place anything on the 
employee bulletin board. Lackey 
agreed that he did. Hulse asked Lackey why she did not replace 

the literature when she was finished reading it and Lackey re-
sponded it was not her job. Hulse laughed at this. Hulse ac-
cused Lackey of discriminati
on. Lackey did not respond and 
Hulse left her office.  
Hulse denied that he yelled 
or screamed during this conver-
sation. Lackey described Hulse 
as yelling on the point of 
screaming, stating that Hulse 
was angry because management 
was taking information off the bulletin board and, ﬁhe was so 

angry, he just turned around and walked out.ﬂ According to 
Lackey, she discussed the matter with Hill and they agreed a 
written warning was appropriate
 because Hulse was loud and extremely upset and this had fri
ghtened Lackey. Hulse contin-
ued to post union literature for the remainder of the week. 
 In general, ﬁthere is no statutory right of employees or a union 
to use an employer™s bulletin board.ﬂ However, where an em-
ployer permits its employees to utilize its bulletin boards for 
the posting of notices relating to 
personal items such as social 
or religious affairs, sales of personal property, cards, thank 
you notes, articles, and cart
oons, commercial notices and ad-
vertisements, or, in general, any nonwork related matters, it 
may not ﬁvalidly discriminate 
against notices of union meet-
ings which employees also post
ed.ﬂ Moreover, in cases such 
as these an employer™s motivation, no matter how well meant, 
is irrelevant. 
 Honeywell, Inc.,
 262 NLRB 1402 (1982), enfd. 722 F.2d 405 
(8th Cir. 1983). Respondent™s removal of the union notices 
constitutes discriminatory prohibition of posting of union litera-
ture. It is no defense that both 
pro and antiunion materials were 
removed under Respondent™s polic
ing action of removing ﬁcon-
troversialﬂ materials. The removal of ﬁcontroversialﬂ materials 
occurred only upon the advent of union activity and applied 
only to materials for and against the Union. Moreover, I find 
that the removed literature was not inflammatory or reasonably 
likely to create problems whic
h would privilege a disparate 
content-based policy. See, e.g., 
Vons Grocery Co.,
 320 NLRB 53, 55 (1995), and cases cited therein. 
F. Written Warning to Hulse for Insubordination 
Just before the end of his shift on May 2, Hulse was called to 
a conference room overlooking the production floor. Ed Hays 
and Tom McCann gave him a wr
itten warning for insubordina-
tion to Parker and Lackey on April 29. He protested that he was 
not insubordinate when he spoke to Parker and Lackey on April 
29 but signed the written warning in any event. Respondent™s 
rules provide for counseling prio
r to a written warning. How-
ever, counseling was not utilized by Respondent. Hulse was 
also told that he would be terminated immediately if the offense 
occurred again. Hulse had not received any discipline for at 
least the last 5 years. Accordi
ng to Lackey, Hulse used a loud, 
abusive voice when questioning
 her about removal of union 
pamphlets from the employee bu
lletin board and he was obvi-ously mad and stormed out of he
r office. Lackey considered 
this an act of insubordination. 
In Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 
(1st Cir. 1981), cert. denied 455 U.S. 989 (1982), approved in
 NLRB v. Transportation Management Corp., 
462 U.S. 393, 399Œ403 (1983), the Board articulated
 the allocation and order 
of proof in cases involving 8(a)(1) or (3) violations which turn 
on employer motivation as follows
: First, the General Counsel must make a prima facie showing sufficient to support an infer-
ence that protected activity was a motivating factor in the em-
ployer™s decision. Upon making such a showing, the burden 
shifts to the employer to demonstrate that the same action 
would have taken place even in the absence of the protected 
activity. 
In Manno Electric, Inc., 
321 NLRB 278, 280 fn. 12 (1996), the Board stated that it had tr
aditionally descri
bed the General 
Counsel™s burden as that of establishing a prima facie case. Noting, however, that in 
Southwest Merchandising Corp. v. 
NLRB, 
53 F.3d 1334, 1340 fn. 8 (1995), the court suggested 
that the General Counsel™s burde
n might be more appropriately 
described as a burden of persua
sion, the Board concluded that 
the change did not represen
t a substantive change in 
Wright Line and restated that test as follows: ﬁthe General Counsel 
[must first] persuade that antiunion sentiment was a substantial 
or motivating factor in the challenged employer decision. The 
burden of persuasion then shifts to the employer to prove its 
affirmative defense that it w
ould have taken the same action 
even if the employees had not 
engaged in protected activity.ﬂ 
Hulse™s union sympathies we
re well known to Respondent 
and Respondent exhibited animus
 toward these sympathies. 
Moreover, although the allege
d insubordination occurred on 
April 29, it was not until the da
y after the first employee hand-
billing on May 1, that Hulse an
d two other handbillers were disciplined for events which occurred before the handbilling. 

Hulse had no prior disciplinary actions for a 5-year period. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 572Based upon these facts, I find Ge
neral Counsel has established 
that Hulse™s written warning was motivated by antiunion sen-
timent.  
Turning to Respondent™s evidence, I find that is has not es-
tablished that the same action would have been taken absent the 
union activities of Hulse and othe
rs. Specifically, I do not credit 
Lackey™s conclusory descriptions of Hulse: he used a loud, 
abusive voice when he asked why she was removing union 
literature from the bulletin board, he was obviously mad that 
she was removing union literature from the bulletin board, and 
stormed out of her office when she provided no response to his 
questioning about removal of uni
on literature. Hulse denied 
using a loud or abusive voice. I credit his denial. Moreover, 

Parker, who was also present in Lackey™s office on April 29, 
did not testify at all regarding the alleged insubordination. This 
absence warrants an inference 
that his testimony would not 
have been favorable to the Respondent. On the other hand, 

Donovan Willis, who overheard the 
initial confrontation be-
tween Parker and Hulse, testifie
d that Hulse did not raise his 
voice. Respondent provided no explanation for the lack of im-
mediate discipline nor for the failure to utilize the progressive 

disciplinary action of counseling prior to a written warning. 
Accordingly, I find that Hulse w
ould not have been disciplined 
in the absence of his activities and support of the Union.
11 G. Warnings to Hoff and Sheall 
In addition, open union advocate Sheall was called into the 
conference room at the end of his shift on May 2. Sheall was 
given a written warning for sexual harassment due to use of 
vulgar vocabulary along with a copy of a previously unpub-
lished sexual harassment policy. Sheall asked to speak with his 
accusers and was told he had no right to speak to his accusers 
and the matter had been fully 
investigated (although this was 
the first time he had been contacted), the decision was final, 
and if further complaints were received, he would be termi-
nated. He was not informed of the specific nature of the com-
plaints against him. 
The employees who were allege
dly harassed did not testify 
in this proceeding. Respondent di
d not confront Sheall with the 
specifics of the complaints. Respondent™s memoranda support-

ing this discipline indicate that a manager reported on April 29 
that Sheall said she could not 
be trusted because she was man-
agement; that an employee reported to Lackey that Sheall gave 

her an authorization card on May 
1 and later stared at her mak-
ing her feel unnerved; and that 
another employee reported that 
she overheard Sheall on May 2 describe various members of 
management as a ﬁchicken shitﬂ and a ﬁmother fucking chicken 
shit.ﬂ Nevertheless, Respondent 
concedes that profanity was 
used in the presence of supervisors on the shop floor. Sheall 
was promoted from key person to lead person in July. 
Sheall™s union activities were
 well known to management 
and the animosity toward union act
ivities, as mentioned above, 
                                                          
                                                           
11 Respondent™s records reflect th
at in November 1996 an employee 
was counseled for failure to follow 
instructions and loud, abusive lan-
guage. No further specifics were 
provided. Respondent has failed to 
explain why counseling was appropriat
e in one instance while a written 
warning was appropriate in another. This constitutes further evidence 
that Hulse™s union activity was a motivating factor. 
is replete in the record. The timing of the written warning, on 
the day following the first handbilling, gives rise to an infer-
ence that union activity was a factor in the decision. Accord-
ingly, I find that General Couns
el has established the Sheall™s 
union activities were motivated by antiunion animus.  
I further find that Respondent 
has not established that it 
would have taken the same action in the absence of Sheall™s 
union activities. Sheall™s statemen
ts that management could not 
be trusted and his staring at an employee after giving her a 
union authorization card to sign hardly rise to the level of sex-
ual harassment but do, indeed, 
evidence strong support for the 
Union. Moreover, management had frequently allowed use of 
profanity on the shop floor. Use of the words, ﬁchicken shitﬂ 
and ﬁmother fucking chicken shitﬂ
 was not uncommon. Finally, 
Respondent™s ﬁPolicy Against Ha
rassmentﬂ states that com-
plaints will be investigated thoroughly and promptly and only if 
harassment is established will 
the harasser be disciplined. Re-
spondent has disciplined othe
r employees for sexual harass-
ment. For instance, an employ
ee was counseled and then dis-

charged for making sexual advances to a coworker and another 
employee was counseled for playin
g a practical joke involving 
assertions that he loved a fellow employee.
12 In both instances, 
the employee was confronted with the exact nature of the alle-

gations against him and given an
 opportunity to respond. I note 
that Sheall was never contacted in the course of a thorough 
investigation and infer from this that a decision was made 
without a thorough investigatio
n. Respondent has failed to 
show that Sheall would have re
ceived a written warning regard-
less of his union activity.
13 Accordingly, I find the warning 
violative of the Act. 
Also written up for sexual harassment on May 2 was open 
union advocate Harold Hoff. Both Parker and Hays were pre-

sent to present this warning. Hays told Hoff he was brought to 
the office because two women claimed sexual harassment. Hoff 
exclaimed, ﬁ[T]his is a lie. I 
did not harass no one.ﬂ Hoff asked 
for an explanation and was told that the women complained 

because they had overheard him use vulgar language. Hulse 
 12 Respondent™s records reflect that
 an employee was confronted in 
October 1995 regarding complaints of sexual harassment and counseled 
about creating a hostile working environment. The employee denied the 
complaints. The same employee received a written warning and a 3-day 
suspension in February and March 1996 for insubordination and a poor 
attitude, respectively. In November 1996, the employee was terminated 
for sexually harassing a coworker by pursuing her romantically and 
telling her she had a nice ass and it was good that she wore shorts be-
cause this provided easier access. The employee was once again con-
fronted with specific evidence and denied the events. Another em-
ployee was counseled in August fo
r creating a hostile working envi-
ronment due to comments made to a Century employee. This employee 
was specifically aware of the o
ffending behavior and admitted it. 
13 Sheall was accused of making a racial
 or ethnic slur in 1994, prior 
to Jami™s acquisition of Fixtures. 
The records reflect that Sheall was 
warned that Fixtures would not condone such comments and that fur-
ther such comments could result in severe disciplinary action. Respon-
dent relies on this episode arguing that Sheall should be discredited. I 
found Sheall to be a strong, credible witness and I do not discredit him 
based upon a 1994 warning from a former employer. Further, such a 
warning hardly constitutes proof of 
a tendency to utter racial slurs, 
much less to create a hostile
 working environment. 
 FIXTURES MFG. CORP. 573was warned to watch his language around other employees and 
warned that future complaints would result in termination. 
Lackey testified that several employees had reported to her that 
Hoff made statements such as, ﬁyou can see who™s got the fuck-
ing ballsŠthey wear the [Union] pins.ﬂ Lackey discussed this 
with Hill and they determined a written warning was appropri-
ate. 
As with Hulse and Sheall, Hoff™s union sympathies were 
well known and Respondent™s anim
us toward union activities, 
replete in the record. As in the case of Sheall, the timing of 

Hoff™s warning supports an inference of unlawful motivation. 
Accordingly, I find the General Counsel has established that 
Hoff™s warning was motivated by antiunion sentiment. More-
over, I find that Respondent has not established that it would 
have taken the same action ab
sent Hoff™s union activities. Re-spondent did not present actual witnesses to the alleged har-
assment. Although Hoff could not
 recall making the alleged statements, he did not deny that
 he could have made them. If, 
indeed the statements were made, it is clear from the underlying 
memoranda that the witnesses overheard the statements but 
were not directly involved in 
a conversation with Hoff. When 
Hoff received the written disc
ipline, Respondent did not tell him specifically what he had 
done which constituted sexual 
harassment. The underlying memora
nda reflect that what Hoff 
did was speak profanely in favor of unionization. As profanity 
was tolerated by management, I find that Hoff would not have 
been disciplined in the absence of his union activity. 
H. Alleged Unlawful Written Discipline of Hoff and Tom  
Peterson On March 7 prior to the advent of any union activity, em-
ployees Harold Hoff and Don Peterson received counseling 
notices for, ﬁcomments on the floor.ﬂ The written counseling 
form indicated there had probably been a misunderstanding and 
Hoff was moved to a different press to correct the problem. 
Hoff was not given a copy of the policy against harassment at 
that time. 
On cross-examination, Hoff wa
s asked if the counseling re-
sulted from his saying, ﬁ[T]his fucking company is full of bull-
shit.ﬂ Hoff did not recall making
 such a statement and did not 
know if such a statement was the basis for the counseling no-
tice. Pursuant to the second 
amended charge in Case 17ŒCAŒ
19174, counsel for the General 
Counsel sought to amend the consolidated complaint to include an allegation that the March 
7 counseling violated Section 8(a)(1). Respondent opposed, 
noting that the Region had been fully apprised of the underly-

ing facts long before the hearing and had waited until the day of 
hearing to seek amendment. Mo
reover, Respondent argued that 
the allegations were totally unrelated to other allegations in the 

complaint.  
Because I did not rule on General Counsel™s motion at the 
hearing, the determinative issue at this point is whether the new 
allegations are closely connected
 to the subject matter con-
tained in the complaint and were fully litigated. 
Hi-Tech Cable 
Corp., 
318 NLRB 280 (1995). I find that neither criteria is sat-
isfied. The consolidated complaint focuses solely on an orga-
nizing campaign that began in April. There is no showing that 
Hoff™s counseling was related to any union activity or that the 
counseling was aimed at dissati
sfaction on Hoff™s part which 
caused him to later support the Union. Moreover, although 
Respondent cross examined witne
sses presented by the General 
Counsel regarding the March 7 discipline, it did not present 
witnesses to rebut their testimony. 
In any event, were the proposed amendment closely con-
nected and fully litigated, I would nevertheless find no viola-
tion. There is no credible evidence that Hoff and Peterson were 
counseled on March 7 due to protected, concerted activity.
14 Hoff does not remember what he 
said which led to the counsel-ing. Peterson and Hays did not te
stify. Accordingly, even were 
the amendment allowed, I would 
find that the General Counsel has failed to show that Hoff en
gaged in protected, concerted 
activity. 
I. Alleged Request that Empl
oyees Inform Respondent of 
Union Harassment 
On May 5, McCann spoke to groups of employees. These 
were the first meetings designed 
to respond to issues raised by 
employees at prior meetings
. McCann acknowledged that Re-spondent was removing union literature from the employee 
bulletin board stating Fixtures did not need a union and the 
information was unnecessary. At
 another meeting, McCann 
stated that union literature was trash and would be placed in the 
trash can.
15 McCann suggested that in
timidation and pressure 
were standard union techniques and told employees if they 
were being harassed, whether by
 union in-house organizers or 
not, they should report it to their supervisor or the director of 
human resources or to McCann 
and, ﬁhe would handle it.ﬂ 
McCann refused to define ﬁharassmentﬂ when asked for an 
explanation.  
Because McCann™s request was broad enough to include 
lawful solicitation and distribution of union materials both dur-
ing working and nonworking time, at the plant or away from 
the plant, it constituted an open invitation to employees to iden-
                                                          
 14 Neither Hays, the supervisor in
volved, nor Peterson testified re-garding this incident. Peterson™s counseling form is in evidence but 
offers no further elucidation rega
rding the nature of the comments 
which led to the counseling. A memorandum prepared on June 9 by 
Hays indicates that he issued the 
counseling forms to Hoff and Peterson 
because Hoff made comments such 
as, ﬁEd [Hays] showed favoritism 
and the fucking company is full of bu
llshit;ﬂ ﬁI work my ass off and get 
paid peanuts,ﬂ and similar remarks 
and Peterson would agree with him 
saying, ﬁ[Y]eah, it is bullshit.ﬂ This memorandum was not prepared 
until 3 months after the incident in
 question and 1 month after Hoff 
received a written warning for sexual harassment. Given that it was 
prepared long after the events in question, it is at odds with Hays™ con-
temporaneous counseling forms which 
indicated he had to separate the 
employees due to a misunderstandi
ng between them, and Hoff could 
not recall making the statements, I do not credit the version of the 

events set forth in the memorandum. Moreover, even were I to find that 
Hoff made these statements and Pe
terson agreed with them, I would 
find no protected activity but, rather, mere griping. 
15 One employee recalled that McCann 
told employees that in the fu-
ture they would need supervisory permission to post anything on the 
employee bulletin board. This statement is alleged as an unlawful an-
nouncement of a rule regarding the bulletin board. I do not credit the 
employee™s recollection of McCann™s speech. All other witnesses, 
employee and management, were in total agreement that no such rule 
existed.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 574tify union employees to management in the loose context of 
any subjectively objecti
onable conduct. Such a request tends to 
interfere with employee rights under the Act. See, by analogy, 

Clifton Plastics, 
262 NLRB 1329 (1982) (directing a second 
election under similar conditions);
 Bil-Mar Foods, 
255 NLRB 1254 (1981) (directing a second election due to employer re-
quest that employees let it know 
if they were harassed, coerced, 
pressured, or threatened in any way by union agents or push-
ers).  
J. Discharge of Penny Sheridan 
On July 31, Penny Sheridan told Plant Manager Moreno as 
he was walking away from her th
at she did not believe he was 
being fair and she was giving 2 weeks™ notice. Moreno kept 
walking without acknowledging Sheridan. Sheridan was upset 
at the time because 
Respondent would not 
rehire her husband, 
William Sheridan, who worked as a temporary employee until 

early 1997 when he walked out, thus voluntarily resigning. 
Sheridan never submitted a written resignation. Her lead per-
son, Sheall, told her that if she had not put the resignation in 
writing it was ineffective. On August 5, the Union identified 
Penny Sheridan as a member of the in-house organizing com-
mittee. However, Sheridan had begun wearing a union button 
everyday to work in late May or early June and a union T-shirt 

at least once a week and had participated in hand billing as 
well. Sheridan™s supervisor never spoke to Sheridan about her 
comment to Moreno and no replacement was trained to perform 
her work. There is no dispute that Sheridan™s work was accept-
able. In fact, at a later time, Moreno offered to help Sheridan 
and her husband find work elsewhere. 
On August 15, after expiration of the 2-week period, Moreno 
and Jones ascertained from other 
members of management that 
Sheridan had not communicated to anyone an intent to change 

her mind about resigning. However,
 they did not ask Sheridan 
what her intentions were, despite the fact that she was at work 
15 days following oral 2-week notice of resignation. Jones 
explained that it might have co
lored Respondent™s decision if 
Sheridan had communicated a change of heart but it did not 

seem appropriate to ask her directly. Sheridan was called to a 
meeting with Lackey and Hu
man Resource Manager Gary 
Jones. Jones read a memorandum from Moreno regarding his 
July 31 conversation with Sheridan in which she gave 2 weeks™ 
notice. Sheridan explained to Jones that she was upset when she 
spoke to Moreno and had no intention of quitting. Jones said he was going to adhere to the two weeks™ notice and Sheridan said 
she was not quitting. Jones stated that if she did not quit, she 
was fired.
16  Sheridan returned and spoke with Jones on Monday, August 
18. She asked why Respondent had waited 15 days before hon-
oring the 2-week notice. Jones did not respond. Sheridan was 
given a written explanation of
 her separation from the Com-
pany which she had requested. However, when she read it, she 
found it stated that she had resigned. The following day, she 
spoke with General Manager 
Jim Johnson at Respondent™s 
                                                          
 16 The testimony of Lackey, Jones, and Sheridan is in substantial 
agreement regarding this conversation. 
headquarters. However, he decide
d to adhere to the decision of 
Jones.  Under similar circumstances, at least two other employees 
were required to submit written notices of resignation. One of 
these employees, Lola Palmer, told Parker, ﬁ[Y]ou have my 2-
week notice.ﬂ Parker told her to put it in writing. She left a 
written notice on his desk the following morning. Parker spoke 
to her later that day telling he
r she could change her mind and 
stay if she wanted. On a prior occasion, Palmer told Parker she 
was tired of problems at work and she was about ready to give 
her 2-weeks notice. Parker walk
ed away and Palmer continued 
to work for another month. No one mentioned her failure to 
leave 2 weeks later. 
Employee Angela Eiken submitted
 a verbal 2-week notice to 
her supervisor. He accepted it but later told her she needed to 
put it in writing and submit it to Ed Hays. She complied and 
quit as scheduled two weeks later.
 Sheall also told his supervi-
sor he was quitting on two separate occasions and left work 10 
to 15 minutes before his shift ended because he was angry. On 
both occasions, he reported to work the following day and noth-
ing further was said. The other 
employee, Delores Harris, told 
Mike Parker in the spring of 1996 that she was giving 2 weeks™ 
notice. Parker told her if she was serious she should put it in 
writing. I find that Sheridan™s verbal notice of resignation would not 
have been accepted by Respondent in the absence of her union 
activity. Sheridan was an open union advocate. Her verbal no-
tice of resignation was given in 
a moment of frustration. There-
after, Respondent was informed that she had become a member 
of the Union™s in-house organizing committee. Her ﬁresigna-
tionﬂ was accepted 15 days after the fact over her protest that 
she did not want to resign and despite the fact that no replace-
ment had been hired. Based upon th
ese facts, I find that General 
Counsel has established that 
Sheridan™s union activity was a 
motivating factor in Respondent™s decision. 
Respondent has not established th
at it would have taken the 
same action absent Sheridan™s union activity. Respondent had 

treated other employees differently
 in the past by requiring that 
they submit written notices of resignation and by allowing them 
to change their minds and wit
hdraw their resignations. Based 
upon this evidence, I find that Sh
eridan™s resignation would not 
have been accepted in the ab
sence of her union activity. In 
addition, I find Respondent™s unwillingness to consider her for 
rehire was similarly motivated. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
Specifically, Respondent must 
offer Penny Sheridan rein-
statement and make her whole for any loss of earnings and 

other benefits, computed on a qu
arterly basis from date of dis-
charge to date of proper offer of reinstatement, less any net 
interim earnings, as prescribed in 
F. W. Woolworth Co., 90 NLRB 289 (1950), plus interest as computed in 
New Horizons 
for the Retarded
, 283 NLRB 1173 (1987). 
[Recommended Order omitted from publication.] 
